Citation Nr: 1521339	
Decision Date: 05/19/15    Archive Date: 05/26/15

DOCKET NO.  13-01 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for claimed additional disabilities of Methicillin-sensitive Staphylococcus aureus (MSSA) sepsis and blood clots, claimed as caused by an incorrectly removed IV performed by VA in July 2011.  

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for an acquired psychiatric disorder, to include major depressive disorder, anxiety disorder, and posttraumatic stress disorder (PTSD), as due to the claimed additional disabilities of MSSA sepsis and blood clots, claimed as caused by an incorrectly removed IV performed by VA in July 2011.


REPRESENTATION

Veteran represented by:	Minnesota Department of Veterans Affairs



WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from August 1964 to August 1967.

This appeal comes to the Board of Veterans' Appeals (Board) from a July 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  A claim for compensation under 38 U.S.C.A. § 1151, for residuals of claimed incorrectly removed IV performed by VA in July 2011, was received in September 2011.

In April 2015, the Veteran submitted private treatment records relating to claims for service connection for a sebaceous cyst, left ankle disorder, right shoulder disorder, and low back disorder, which are not currently in appellate status before the Board.  April 2015 VA examination reports with respect to these service connection issues have also been associated with the claims file.  While the most recent supplemental statement of the case (dated in December 2012) does not include review of this evidence, this evidence does not relate to the issues of compensation under 38 U.S.C.A. § 1151 for residuals of claimed incorrectly removed IV performed by VA or an acquired psychiatric disorder; therefore, the additional private treatment records and VA examination reports are of no probative value with regard to the issues decided herein, and the Veteran is not prejudiced by the Board's decision without agency of original jurisdiction (AOJ) consideration of this evidence in the first instance.  

The United States Court of Appeals for Veterans Claims (Court) has held that the scope of a claim for service connection for a mental disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  While the agency of original jurisdiction (AOJ) initially characterized and adjudicated the issues of entitlement to compensable under 38 U.S.C.A. § 1151 for major depressive disorder, anxiety disorder, and PTSD as three separate issues, the Board has recharacterized the appeal as one issue that encompasses all acquired psychiatric disorders to conform to Clemons.

In March 2015, the Veteran testified at a Board videoconference hearing at the local RO in St. Paul, Minnesota, before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of the hearing is of record.  In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also the file on the "Virtual VA" system to insure a total review of the evidence.    


FINDINGS OF FACT

1.  The Veteran does not have additional disabilities of MSSA sepsis and blood clots that were caused or aggravated by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA following the removal of an IV performed at the Minneapolis VA Medical Center (VAMC) on July 29, 2011.

2.  The Veteran does not have additional disabilities of MSSA sepsis and blood clots proximately caused by an event not reasonably foreseeable, nor was there lack of informed consent for the July 29, 2011 IV removal. 

3.  The Veteran's acquired psychiatric disorders are not caused by or permanently worsened in severity by any service-connected disability. 


CONCLUSIONS OF LAW

1.  The criteria for compensation under the provisions of 38 U.S.C.A. § 1151 for claimed additional disabilities of MSSA sepsis and blood clots, claimed as caused by an incorrectly removed IV performed by VA in July 2011, have not been met.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. § 3.361 (2014).

2.  An acquired psychiatric disorder, to include major depressive disorder, anxiety disorder, and PTSD, is not secondary to a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 1151, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.310, 3.361 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.          38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).    

In this case, notice was provided to the Veteran in October 2011, prior to the initial adjudication of the claims in July 2012.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claims, VA and the Veteran's respective duties for obtaining evidence, and VA's practices in assigning disability ratings and effective dates.  Thus, the Board concludes that VA satisfied its duties to notify the Veteran.   

VA satisfied its duty to assist the Veteran in the development of the claim.  First, VA satisfied its duty to seek, and assist in the procurement of, relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Specifically, the information and evidence that have been associated with the claims file include service treatment records, VA treatment records, private treatment records VA examination reports, an article submitted by the Veteran, a copy of the March 2015 Board hearing transcript, and lay statements.  

Second, VA satisfied its duty to obtain a medical opinion when required.  See        38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  VA medical opinions (the reports of which have been associated with the claims file) were obtained in June, July, and November 2012.  The June 2012 VA medical opinion did not review any VA treatment records after August 8, 2011; therefore, additional VA medical opinions were obtained in July and November 2012 that included complete review of the claims file and associated VA treatment records.  The Board finds that the July and November 2012 VA medical opinions, taken together with the other evidence of record, are thorough and adequate and provide a sound basis upon which to base a decision with regard to these claims.  The VA examiners reviewed the claims file and offered opinions with supporting rationale.    

The Veteran testified at a March 2015 Board hearing before the undersigned Veterans Law Judge and a transcript is of record.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, during the Board hearing, the Veterans Law Judge advised the Veteran as to the issues on appeal and suggested the importance of providing evidence of an additional disability or functional limitations following the alleged negligent VA treatment.  See Board hearing transcript pages 4, 8-10.  The Veterans Law Judge also inquired as to whether doctors may have stated to the Veteran the source (cause) of the sepsis.  See Board hearing transcript p. 6. 

The Veteran testified regarding the events pertaining to the July 2011 IV removal, including his belief that the IV removal led to additional disabilities of MSSA sepsis and blood clots, and as to the symptoms, treatment, and functional impairment experienced after the IV removal.  Further, the Veteran was provided VA examinations in June, July, and November 2012 that provide additional evidence as whether the Veteran has additional disabilities that were caused or aggravated by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA following the removal of an IV performed at the Minneapolis VAMC on July 28, 2011.  Neither the Veteran nor the representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has identified any prejudice in the conduct of the Veterans Law Judge.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.  As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159.    

Compensation under 38 U.S.C.A. § 1151 Legal Criteria

Under the provisions of 38 U.S.C.A. § 1151, if VA hospitalization or medical or surgical treatment causes additional disability which is not the result of the veteran's own willful misconduct or failure to follow instructions, disability compensation may be awarded for a "qualifying additional disability" in the same manner as if the additional disability were service connected.  See 38 C.F.R.            § 3.361.

If additional disability is present, two principal criteria apply in determining whether it is compensable within the ambit of 38 U.S.C.A. § 1151.  First, the additional disability may qualify for compensation if the disability is not the result of the veteran's willful misconduct and the disability was caused by hospital care, medical or surgical treatment, or examination provided under the laws administered by VA.  Second, in order to constitute a qualifying additional disability, the proximate cause of the additional disability must have been (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the facility furnishing the care, treatment, or examination, or (2) an event not reasonably foreseeable.  These provisions of law apply to claims received by VA on or after October 1, 1997.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361(a).

To determine whether an additional disability was caused by medical treatment, VA compares the veteran's condition immediately before the beginning of such treatment to his condition thereafter.  To establish causation, the evidence must show that the treatment resulted in the veteran's additional disability.  Merely showing that a veteran received care, treatment, or examination and that the veteran has an additional disability does not establish cause.  Disability that is due to the continuance or natural progress of the disease is not due to VA treatment unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(b), (c).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing medical treatment proximately caused a veteran's additional disability, it must be shown that the medical treatment caused the additional disability, and that VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or that VA furnished the medical treatment without the veteran's informed consent.  Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  38 C.F.R. § 3.361(d).  To determine whether there was informed consent, VA will consider whether the health care provider substantially complied with the requirements of 38 C.F.R. § 17.32.  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  Id.  

Regulations further provide that compensation is not payable for the necessary consequences of VA treatment properly administered with the express or implied consent of the veteran or, in appropriate cases, the veteran's representative.  "Necessary consequences" are those which are certain or intended to result from the treatment provided.  Consequences otherwise certain or intended to result from treatment will not be considered uncertain or unintended solely because it had not been determined, at the time consent was given, whether that treatment would, in fact, be administered.  38 C.F.R. § 3.361.

Compensation under 38 U.S.C.A. § 1151 for MSSA Sepsis and Blood Clots

The contention liberally construed for the Veteran is that the MSSA sepsis and blood clots were caused by treatment at the Minneapolis VAMC in July 2011.  At the March 2015 Board hearing, the Veteran testified that, pending discharge from the Minneapolis VAMC in July 2011, a VA nurse "ripped the IV . . . out the wrong way," which caused blood clots in his arm and sepsis requiring readmittance to the VAMC in August 2011.  See March 2015 Board hearing transcript, pps. 3, 6; see also September 2011 claim, January 2013 substantive appeal (on a VA Form 9).  The Veteran contended that he will always have sepsis in his body as a consequence of the incorrectly removed IV.  See March 2015 Board hearing transcript at p. 9, August 2012 notice of disagreement.  

In an August 2012 written statement, the Veteran's spouse contended that the Veteran's sepsis was caused by negligence by the VA nurse who removed the IV on July 29, 2011.  The Veteran's spouse reported that the Veteran's arm was injured and discolored following the IV removal.

After a review of all the lay and medical evidence of record, the Board finds that the weight of the evidence of record is against a finding that the Veteran has additional disabilities due to the July 2011 IV removal.  The Board further finds that the weight of the evidence is against a finding that the July 2011 IV removal was proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or that the MSSA sepsis and blood clots, which subsequently resolved, were the result of an event that was not reasonably foreseeable.   

July 2011 VA treatment records note that the Veteran was admitted to the Minneapolis VAMC for chest pains and underwent an angiogram.  An IV was attached to the Veteran's right arm for the procedure.  A July 29, 2011 VA nursing discharge note indicates that one saline lock was removed from the right antecubital with the tip intact.  The Veteran was subsequently discharged.  See July 30, 2011 VA discharge summary report.        

August 2011 VA treatment records note that the Veteran was admitted to the Minneapolis VAMC due to symptoms including headache, fever, distended abdomen, and hallucinations.  August 2011 VA treatment records note that the Veteran had sepsis and that the source of the infection may be from a urinary tract infection/urosepsis.  August 11, 2011 VA treatment records note that the Veteran had superficial venous thrombosis in the right cephalic vein from the wrist to the distal humerus.  The treatment records note that a superficial clot at the site of the prior July 29, 2011 IV could represent a site of seeding for the Veteran's sepsis, but that the Veteran did not appear to have inflammation or pain suggesting a septic thrombophlebitis and the right arm area was not tender upon examination.  The Veteran was started on nafcillin (an antibiotic).  An August 15, 2011 VA discharge summary report indicates that the Veteran had a traumatic PICC (peripherally inserted central catheter) removal during the July 2011 hospital admission for an angiogram.  The discharge summary notes that the prognosis was good and the Veteran would be discharged on nafcillin through an IV pump for a four week course.

An August 26, 2011 VA treatment record notes that the Veteran was two weeks through the four week IV nafcillin treatment for cryptic-source MSSA bacteremia with suspected right arm septic phlebitis.  A September 2011 VA infectious disease clinic treatment record notes that the Veteran had completed antibiotic treatment for MSSA sepsis and septic phlebitis status post nafcillin treatment.  The treatment record notes that the Veteran had been off antibiotic treatment for almost two weeks and did not have any signs or symptoms suggesting an ongoing infection.  

After a review of all the lay and medical evidence of record, the Board finds that the weight of the evidence of record is against a finding that the Veteran has additional disabilities due to the July 2011 IV removal.  As noted above, the September 2011 VA treatment record notes that the Veteran did not have any signs or symptoms suggesting an ongoing infection related to the sepsis.  The July 2012 VA examiner, following review of the pertinent evidence of record, noted that there was no evidence of current residuals or disorders related to the claimed blood clots and sepsis from the July 29, 2011 traumatic IV removal.  At the March 2015 Board hearing, the Veteran testified that he did not have any current limitations in the right arm.

The Board further finds that the weight of the evidence is against a finding that the July 2011 IV removal was proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment.  

The July 2012 VA examiner, following review of the pertinent evidence of record, opined that MSSA sepsis and superficial venous thrombosis in the right cephalic vein from the wrist to the distal humerus are less likely as not due to or proximately caused by fault on VA's part due to carelessness, negligence, lack of proper skill, or error in judgment in the Veteran's hospital care, medical or surgical treatment, or examination.  The VA examiner noted that superficial venous thrombosis and infection are known risks that can occur with placement and/or removal of IVs.  The VA examiner noted that all reasonable precautions appeared to have been taken to prevent this, but that, despite these precautions, there are incidents of infection and other complications related to any invasive procedure, whether minor or more significant.  The VA examiner also noted no objective evidence of traumatic removal of the IV or complaints at discharge or comments about it in several phone calls to the VAMC following the July 29, 2011 discharge.  The VA examiner noted that the first mention of "traumatic PICC removal" was in the August 15, 2011 VA discharge summary report, but there was never any documented evidence of pain or infection at that site.   

The July 2012 VA examiner reviewed the claims file and there is no indication that the examiner was not fully aware of the Veteran's July 2011 IV removal and subsequent August 2011 hospitalization or that the examiner misstated any relevant fact.  Moreover, the examiner has the requisite medical expertise to render a medical opinion and had sufficient facts and data on which to base the conclusion.  The examination opinion contained reasons and bases supporting the examiner's opinion that the Veteran did not have additional disabilities due to the July 2011 IV removal and that the July 2011 IV removal was not proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care.  As such, the Board finds the July 2012 VA medical opinion highly probative.      

The Veteran asserts that he will always have sepsis in his body as a consequence of the incorrectly removed IV.  See March 2015 Board hearing transcript p. 9, August 2012 notice of disagreement.  Generally, lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007).  Lay evidence can be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Additionally, a lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  Id.  A veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); Jandreau, at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer"); see 38 C.F.R. § 3.159(a)(2).  

The Veteran has not been shown to have the not have the requisite medical knowledge, training, or experience to diagnosis blood clots or sepsis, especially in the light of no current symptoms.  See March 2015 Board hearing transcript (the Veteran denied current limitations associated with the right arm); Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing ACL injury is a medically complex disorder that requires a medical opinion to diagnose and to relate to service or differentiate from in-service symptoms and diagnosis); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a condition capable of lay diagnosis).  Further, even if the Veteran were competent, the Board finds his general lay statements to be outweighed by the July 2014 VA examiner's reasoned opinion that the Veteran does not have current sepsis or blood clot residuals.       

The Board finds that sepsis and blood clots, which have resolved without residuals, were reasonably foreseeable because an objective reasonable health care provider would have considered it to be an ordinary risk of placing or removing an IV.  The Board further finds that this risk was disclosed to the Veteran prior to the placement of the IV in connection with the cardiac catheterization with percutaneous coronary intervention procedure during the informed consent process when the treating physician explained the reasonably foreseeable risks associated with the procedure.  The July 28, 2011 informed consent form specifically notes that an IV would be placed in a vein on the Veteran's arm in order to give fluids or medicines during the procedure.  The informed consent form specifically notes the known risks and side effects of the procedure, including bleeding, blood clots, and infection.

Further, the July 2012 VA examiner opined superficial venous thrombosis and infection are known risks that can occur with placement and/or removal of IVs.  In a November 2012 VA addendum medical opinion, the VA examiner further opined that the seeding of clot/infection is the risk of any invasive procedure.  The Board finds that the VA examiner's statement that infection and blood clots are a well-known complication of the placement and removal of IVs is consistent with the informed consent obtained from the Veteran and establishes that the event was reasonably foreseeable.

For these reasons, the Board finds that a preponderance of the evidence is against a finding that the Veteran has additional disabilities due to the July 2011 IV removal; that the July 2011 IV removal was proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment; or that the MSSA sepsis and blood clots, which subsequently resolved, were the result of an event that was not reasonably foreseeable; therefore, the claim for compensation under 38 U.S.C.A. § 1151 is not warranted.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.       

Compensation under 38 U.S.C.A. § 1151 for an Acquired Psychiatric Disorder

The contention liberally construed for the Veteran is that his current acquired psychiatric disorders were caused by his hospitalization for sepsis and blood clots following the incorrect removal of an IV on July 29, 2011.  See August 2012 notice of disagreement.  In the January 2013 substantive appeal (on a VA Form 9), the Veteran contended that his anxiety, depression, and sleep disorder are directly connected to treatment for sepsis at the Minneapolis VAMC in August 2011. 

In this case, the Veteran has been currently diagnosed with major depressive disorder and anxiety disorder.  See October 2011 and January 2012 VA treatment records.  October 2011 VA treatment record notes that he Veteran has PTSD symptoms that have been exacerbated by recent traumatic illness and delirium.  An Axis I diagnosis of major depressive episode, severe, rule out adjustment disorder with depressed mood, and rule out PTSD was rendered.   

As discussed in detail above, compensation under the provisions of 38 U.S.C.A.	 § 1151 for claimed additional disabilities of MSSA sepsis and blood clots, claimed as caused by an incorrectly removed IV performed by VA in July 2011 has been denied; therefore, the appeal for compensation under 38 U.S.C.A. § 1151 for an 

acquired psychiatric disorder, to include major depressive disorder, anxiety disorder, and PTSD, as due to the claimed residuals of the incorrectly removed IV, is without legal merit and must be denied.  38 C.F.R. § 3.310(a) (2014); see Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

Compensation under 38 U.S.C.A. § 1151 for claimed additional disability of MSSA sepsis and blood clots, claimed as caused by an incorrectly removed IV performed by VA in July 2011, is denied.  

Compensation under 38 U.S.C.A. § 1151 for an acquired psychiatric disorder, to include major depressive disorder, anxiety disorder, PTSD, as due to the claimed additional disability of MSSA sepsis and blood clots claimed as caused by an incorrectly removed IV performed by VA in July 2011, is denied.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


